Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  
Claim 4 recites “the at least one section.” However, this section was originally referred to as “a section,” so ‘at least one’ should be deleted.  
Claim 10 recites “the transparent portion of the container.” This was previously referenced as a “transparent wall portion” and the same language must be used.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton [US 2013/0228191 A1].
Regarding claim 1, Newton discloses a liquid storage portion [Fig. 7] for an aerosol-generating system [Par. 0002], the liquid storage portion comprising: 
a container [walls 12 and 36 forming reservoir 43] configured to hold a liquid aerosol-forming substrate [44], the container having a dispensing opening [“wick apertures in the atomizing chamber (not shown) on its two end,” Par. 0040] configured to dispense the liquid aerosol-forming substrate [Par. 0040] , the container including, at least one transparent wall portion [13, Fig. 1], such that a level of the aerosol-forming substrate in the container can be monitored [“the window 13 provides the visual cue as to the liquid remaining,” Par. 0034], 
the container configured such that the liquid aerosol-forming substrate is stored in a contiguous volume area of the container [43 and 39], 
the liquid aerosol-forming substrate in the contiguous volume being confined near the dispensing opening of the container without regard to orientation of the liquid storage portion [this functional limitation is met by a device capable of performing the function. Under the circumstances where the container is full of liquid, liquid is confined “near” the dispensing opening regardless of the orientation of the device, because the liquid cannot move around to e.g. the top in the vicinity of 42 only, but must fill the cavity. Furthermore, note that ‘near’ has not been defined in either the claims or specification. Due to the small size of the liquid storage portion, the entirety of the liquid storage portion may be considered “near” the dispensing opening, and so this functional limitation may be met regardless of the amount of liquid in the container. Since, at least under some circumstances, the device of Newton meets this limitation, it reads on the claimed invention].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biel et al. [EP 3127441 B1, hereinafter “Biel”] in view of Takeuchi [US Pat. 6155268].
Regarding claim 1, Biel discloses a liquid storage portion for an aerosol-generating system, the liquid storage portion comprising: 
a container [reservoir 134, Fig. 3] configured to hold a liquid aerosol-forming substrate, the container having a dispensing opening [48] configured to dispense the liquid aerosol-forming substrate [Par. 0032], the container configured such that the liquid aerosol-forming substrate is stored in a contiguous volume area of the container [Fig. 3], the liquid aerosol-forming substrate in the contiguous volume being confined near the dispensing opening of the container without regard to orientation of the liquid storage portion [Regardless of the orientation of the device, the liquid will remain near opening 48 because the embodiment in Fig. 3 has “an adjustable bottom that moves towards the capillary tube as the liquid is depleted to create a self-shrinking reservoir,” Par. 0032].
Biel fails to disclose the container including a transparent wall portion. However, Takeuchi teaches, in a liquid storage portion, a container [32, Fig. 1]  including at least one transparent wall portion [“the liquid container 32 itself must be formed of a transparent or translucent material,” Col. 7 lines 36-37], such that a level of the aerosol-forming substrate in the container can be monitored [Col. 7 lines 31-36]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Biel by configuring the container to have a transparent wall portion as taught by Takeuchi in order to allow the user to “observe the remaining amount of the liquid flavor source” [Takeuchi Col. 7 lines 34-35] and thus determine when more will be needed.
Regarding claim 2, Biel discloses the container comprises: a section [capillary tube 46] having a width dimension such that the liquid aerosol- forming substrate is held by capillary forces in the contiguous volume area [Fig. 3. Note that if the total liquid volume is less than that held by the capillary tube, the entirety of the liquid volume will be held within the capillary tube, so at least under that circumstance the claim limitations are met. In general, regardless of the amount of liquid contained the liquid will be held in the contiguous area in part by capillary forces; the liquid is sucked up by capillary forces into capillary tube 46; see Par. 0023].
Regarding claim 3, Biel discloses the container is generally rectangular or cylindrical in shape [generally cylindrical, Fig. 3 and Par. 0007/Fig. 1], and wherein at least one section [46] of the container has a width dimension such that the liquid aerosol-forming substrate is held by capillary forces in the contiguous volume area [Fig. 3. Note that if the total liquid volume is less than that held by the capillary tube, the entirety of the liquid volume will be held within the capillary tube; and In general, the liquid will be held in the contiguous area in part by capillary forces].
Regarding claim 4, Biel discloses the at least one section of the container has a width dimension of below about 2 millimeters [from 0.5 to 5 mm, Par. 0031. Prior art that teaches a range overlapping the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity. Given the dimensions and purpose in this case, the range disclosed is close to and specifically overlaps with a large part of, the claimed range. See MPEP 2131.03].
Regarding claim 5, Biel discloses the container [134] comprises one or more capillary channels [46] extending from the dispensing opening [48; see Fig. 3].

Regarding claim 8, Biel discloses an aerosol-generating system [Fig. 1] comprising: a housing [the outer walls of 10 shown in Fig. 1]; and a liquid storage portion in the housing [Fig. 1, with the embodiment being that of 134 in Fig. 3], the liquid storage portion being taught by Biel in view of Takeuchi substantially as set forth above with respect to claim 1.
Regarding claim 9, Takeuchi teaches the housing [casing 12] comprises a transparent portion [“window (not shown)”, Col. 7 line 31]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Biel by configuring the housing to have a transparent portion as taught by Takeuchi in order to allow the user to “observe the remaining amount of the liquid flavor source” [Takeuchi Col. 7 lines 34-35] and thus determine when more will be needed.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biel in view of Takeuchi, as applied to claim 1 above, and further in view of Kane et al. [US 2014/0261492 A1, hereinafter “Kane”].
Regarding claim 6, the modified Biel discloses the apparatus set forth above including the container comprising a single capillary channel defining a liquid path extending from the dispensing opening of the container [Fig. 3 shows capillary channel 46 extending from opening 46] but fails to teach that path being serpentine. However, Kane teaches, in an electronic smoking device, a container [14 and 18, together] in which the container comprises a single capillary channel [18] defining a serpentine liquid path extending from the dispensing opening of the container [Fig. 2, where the dispensing opening is the juncture between 14 and 18, analogous to that in Biel]. Both Biel and Kane disclose that the liquid is heated in capillary tube 46 [Biel Par. 0023] /18 [Kane Par. 0023]. For liquid heated in the tube, there is an advantage to making the tube longer in that this allows for more/faster heating of the liquid, and having a serpentine path allows the heating path to be longer while retaining the same overall length. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Biel by forming the path to be a serpentine path as taught by Kane in order to improve the heating efficiency.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biel in view of Takeuchi and Kane, as applied to claim 6 above, and further in view of Blatt et al. [US Pat. 4761381, hereinafter “Blatt”]. 
Regarding claim 7, the modified Biel fails to disclose the capillary channel comprises enlarged pockets distributed over its length. However, Blatt discloses, in a liquid storage portion, a capillary channel [Fig 3], wherein the capillary channel comprises: enlarged pockets [8 and 11] distributed over a length of the capillary channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Biel by configuring the single capillary channel of the modified Biel to have enlarged pockets distributed over its length as taught by Blatt because these pockets allow for liquid to be distributed rapidly and uniformly [Col. 1 lines 12-16].
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biel in view of Takeuchi, as applied to claim 8 above, and further in view of Li et al. [US 2016/0219934 A1, hereinafter “Li”.]
Regarding claim 10, the modified Biel discloses the system set forth above but fails to disclose a scale. However, Li teaches, in an aerosol-generating system, at least one of the transparent portion of the housing and the transparent portion of the container comprises a scale [Fig. 1/Par. 0019: “the housing 101 is made of transparent material, and includes scales”]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Biel by configuring the transparent portion of either the housing or container to have a scale as taught by Li in order to “show[] the quantity of tobacco liquid remained [sic] in the liquid supply,” [Li Par. 0019].
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biel in view of Takeuchi, as applied to claim 8 above, and further in view of Geschwender [US 2008/0223126 A1].
Regarding claim 11, the modified Biel discloses the system set forth above but fails to disclose magnification areas. However, Geschwender teaches, in a liquid storage container having a scale [Figs. 1-2], further comprising: magnification areas configured to facilitate reading of a fill level of the liquid in the container [Par. 0040. In this example, the container is constructed such that areas filled with liquid are magnification areas]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the container of the modified Biel such that it comprises magnification areas configured to facilitate reading of a fill level (of the liquid aerosol-forming substrate) in the container, as taught by Geschwender, in order to more easily read the fill level of the container [Geschwender Par. 0004].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/             Primary Examiner, Art Unit 3761